NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                              IN THE DISTRICT COURT OF APPEAL

                                              OF FLORIDA

                                              SECOND DISTRICT


In the Interest of A.R.D., a child. )
___________________________________)
                                    )
E.D.,                               )
                                    )
               Appellant,           )
                                    )
v.                                  )                Case No. 2D20-1570
                                    )
DEPARTMENT OF CHILDREN AND          )
FAMILIES and GUARDIAN AD LITEM      )
PROGRAM,                            )
                                    )
               Appellees.           )
                                    )

Opinion filed September 25, 2020.

Appeal from the Circuit Court for Polk
County; Wm. Bruce Smith, Circuit Judge.

Jana Jay Malen, Naples; and Ita M.
Neymotin, Regional Counsel, Second
District, and Clay W. Oberhausen,
Assistant Regional Counsel, Office of
Criminal Conflict & Civil Regional Counsel,
Fort Myers, for Appellant.

Sarah J. Rumph, Appellate Counsel,
Children's Legal Services, Tallahassee;
and Meredith K. Hall, Appellate Counsel,
Children Legal Services, Bradenton, for
Appellee Department of Children and
Families.
Kimberly J. Lopater of Quintairos, Prieto,
Wood & Boyer, P.A., Defending Best
Interests Project, Tampa; and
Thomasina F. Moore, Statewide Director
of Appeals, and Samantha C. Valley,
Senior Attorney, Appellate Division,
Tallahassee, for Appellee Guardian
ad Litem Program.


PER CURIAM.


             Affirmed.



VILLANTI, MORRIS, and SMITH, JJ., Concur.




                                             -2-